COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       The Nigerian Foundation (By and Through the Chairman of its Board
                           of) v. Dr. Bedford Umezulike, et al.

Appellate case number:     01-20-00262-CV

Trial court case number: 2016-58037

Trial court:               295th District Court of Harris County

        Appellant’s brief was originally due on August 21, 2020. On September 9, 2020, our Court
issued an order granting appellant’s request to extend the deadline to November 19, 2020, with no
further extensions. On December 3, 2020, appellant requested a further extension to March 2,
2021. On May 21, 2021, after appellant failed to file its brief by the date requested in its extension
motion, appellee filed a motion to dismiss the appeal for failure to file a brief. On May 27, 2021,
appellant filed a response to the motion to dismiss and requested a further extension to July 12,
2021.
       Appellant’s requests for further extensions are denied. This appeal will be dismissed unless
an appellant’s brief is filed within 10 days of this order. Appellee’s motion to dismiss remains
pending.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman________
                               Acting individually


Date: ____August 12, 2021_____